﻿Mr. President, I have great pleasure on behalf of the State of Bahrain in offering you my sincere congratulations on the occasion of your election as President of the General Assembly at its thirty-fourth session, and in wishing you success in the work of this session. I should also like to thank Mr. Indalecio Lie'vano, the President of the General Assembly during its previous session, for his valuable contribution to the conduct of the work of that session.
77.	It is my pleasure to join with other delegations in praising the role played by Mr. Kurt Waldheim, the Secretary-General of the United Nations, who deploys his utmost efforts to strengthen the role of the United Nations, with patience, ability and strict adherence to the spirit of the Charter.
78.	I also welcome the admission of the State of Saint Lucia, as the one hundred and fifty-second Member of the United Nations family.
79.	The United Nations has been able to survive for 34 years, to react to international events and to overcome tremendous obstacles that were about to cause its disintegration, including the cold war through which the world lived after the end of the Second World War. It has been able to play a fundamental and effective role in bringing to an end colonial empires in many parts of the world. This Organization and its related agencies have also been able to achieve victories, unprecedented in history, in the fields of technical, technological, economic, cultural, health, food and other types of aid among nations. During this period, the world has seemed to grow smaller by virtue of scientific and technological development, but this has not yet brought the States of the world closer to one another, as relations among States are still fraught with tension and conflict.
80.	We meet today in a new session, and on the 24th of this month the United Nations will celebrate its thirty- fourth anniversary. Every year, we meet within the premises of the United Nations to hold meetings, to make successive contacts with each other and to adopt a number of resolutions for the solution of issues and questions which are of importance to the world. To our great regret, the majority of such resolutions are ultimately neglected or forgotten. I should like to refer here to the report of the Secretary-General of the United Nations, on the work of the Organization submitted to this session, in which he says:
"The past year has been full of uncertainty, tension and conflict. The international scene has never been more complex nor the old concepts of power so diffused. There have been sudden shifts in the political balance and unexpected developments rooted in a variety of forces—economic, political, social and even religious. There is an increasing uneasiness as to the manageability of the affairs, and especially the economic life and social organization, of the planet in circumstances now prevailing. These uncertainties and unforeseen developments affect in different ways the lives and the future of virtually all nations and peoples and give rise to deep-seated feelings of anxiety and frustration, which in turn create a climate favourable to new and unpredictable events."
81.	Therefore, the United Nations has to continue its ceaseless struggle to bridge the gap between its aspirations and its performance in the world of today. Such struggle is, in truth and in fact, tantamount to the fundamental difference between civilization and chaos. It is regrettable that such a gap between the aspirations and the performance of the United Nations still exists. We should therefore do our utmost to narrow such a gap, so as to eliminate the dangers that threaten mankind.
82.	We need to reflect, as representatives of States, on the position and real nature of our Organization. If we go through the agenda for this session, we find several questions and issues that are virtually mere repetitions of questions and issues that have now been included in the agenda for more than 10 years and some which have coexisted with this Organization since its inception.
83.	The United Nations has adopted resolutions on such matters, but most of those resolutions have not seen the light of day, because of the failure of a minority of Members to comply with the international will and abide by the United Nations Charter. The majority of those resolutions are closely linked to the goals and principles of the United Nations, and aim at serving the best interests of man, promoting equity and justice and establishing security and peace all over the world. This bitter fact leads us to pose the following questions. Are we acting to build a world in which security and peace prevail? Are we acting to establish equitable relations in the world, based on justice, dignity and freedom for all nations and to resist unhealthy relations among States, which tend towards domination, racial discrimination and the practice of persistent aggression against the welfare of other nations? These are merely questions submitted to this Assembly for serious consideration by us all, so that an end may be put to the risks that threaten peace and stability in the world.
84.	We should like in this respect to refer to some pressing questions and matters, such as the situation in the Middle East, the issues of racial discrimination and apartheid and the challenges that confront the States of the third world.
85.	During last year, events of international importance and significance have occurred one after the other—events which have been characterized by tension and recklessness in the relations of States, particularly in the developing world. The third world has been through a period of tension and conflict among its countries. It is regrettable indeed that the third world should have become a dangerous scene for disturbances and bloody clashes among its States. Although tension between the two super-Powers has disappeared or diminished in Europe, it has started to reappear in the third world, where focal-points of tension have been created by the super-Powers and where conflict and rivalry between them have been transferred. It appears that the super-Powers, which agreed to freeze the conflict between them on the European continent, have found fertile ground in the third world on which to increase the momentum of war and rivalry between them and are transforming it into blocs of conflict. The confrontations that are now taking place in Africa and Asia among developing countries are clear proof of the outbreak of a covert third world war between the superpowers.
86.	It is regrettable that some States of the third world, which struggled to liquidate colonialism, to resist racism and to defeat political and economic domination, are today waging regional wars to change the legitimate regimes in some other States. It is noted also that the super-Powers have turned to the kindling of conflicts and clashes among the States of the third world, as we can see today in Africa and Asia, instead of to direct intervention, as was their practice in the past. We therefore call upon all the States of the world, Members of this Organization, to abide by the principles of the Charter, particularly the principle of non-intervention in the domestic affairs of other States.
87.	Peace in the Middle East is still a long way off. Israel persists in the policy of aggression and expansionism, which it has followed since the Zionist aggression against the land of Palestine, which was aimed at driving the people of Palestine from their land and depriving them of the right to exercise self- determination. The matter has not stopped at that but has been extended into continuous Israeli aggression against these people and the neighbouring Arab countries, the latest example of which is the aggression against the sister country of Lebanon. Lebanon is still from time to time subjected to brutal aggression by the Israeli forces against sites on which are housed civilian Lebanese and Palestinian refugees. Thus Israel has become the most dangerous racist and expansionist force of this age.
88.	The current developments in Lebanon and the increase in tension in that country clearly reveal the expansionist plans of Israel and its attempt to divert attention from its daily practices in the occupied Arab territories—practices such as annexation, occupation, the establishment of settlements and the violation of the human rights of the inhabitants of the occupied territories in breach of and contrary to the fundamental principles of the United Nations Charter, the rules of international law and international custom and covenants, which prohibit such practices.
89.	The United Nations cannot stand by with its hands folded in the face of such a situation, in which the sovereignty and security of the territory of a Member State is daily subjected to grave violation. The international community is requested to act swiftly to save Lebanon from repeated Israeli aggression, which threatens to destroy its sovereignty and its economy and to drive out its people.
90.	Israel could not have adopted such an arrogant stand and. challenged the will of the international community had it not been for the military, economic and political support it receives from some of its allies among Western States. Such support and material and military aid, received annually by Israel, has helped it to perpetuate its aggressive policy and to take measures to change the nature of life in and the geographical characteristics of, the territories it occupied and also to refuse to comply with the resolutions of the Security Council and the General Assembly of the United Nations that call upon Israel to withdraw from the Arab territories it occupied and to recognize the inalienable rights of the Palestinian people.
91.	The United Nations resolutions on the situation in the Middle East call for a just settlement of the problem and request Israel to put an end to its occupation and its disregard of the United Nations resolutions on Palestine and the situation in the Middle East. All the appeals and exhortations addressed to Israel by the international community calling upon it to withdraw from all territories occupied since 1967 and to recognize the national rights of the Palestinian people have been met only by disregard on the part of Israel. It continues to disregard them and to pursue its policies of annexation, occupation and establishment of Jewish settlements, and Israel has recently declared that its nationals are permitted to buy Arab land on the West Bank, in violation of the fundamental principles of the United Nations Charter and international law.
92.	We have on more than one occasion explained that the Palestine question is at the core of the Middle East dispute and that realization of a just and lasting settlement should conform to the principles of justice and equity and should include the following: first, Israel's withdrawal from all Arab territories occupied since June 1967, including Jerusalem; secondly, recognition of the inalienable right of the Palestinian people to return to their homeland and properties and to exercise in peace and freedom their rights to self- determination, independence and national sovereignty, including their right to establish an independent State; thirdly, the participation of the PLO, as the sole legitimate representative of the Palestinian people, on an equal footing with all parties to the dispute in the Middle East. This is an indispensable condition in all efforts, deliberations and conferences on the Middle East.
93.	I must emphasize here that Arab Jerusalem is part of the occupied Palestine territories and that Israel must withdraw from it completely and unconditionally and restore it to Arab sovereignty and abide by the resolutions adopted in this regard by the General Assembly and the Security Council.
94.	In our opinion, such principles constitute the right framework within which a peaceful settlement may be reached, one based on the principles of justice and the rules of international law.
95.	Bearing in mind this basic stand, the delegation of the State of Bahrain considers that any agreements that do not include all parties to the dispute will not lead to a durable and just peace and to a peaceful settlement of the dispute in the Middle East. Nor will they be successful unless they take into account the core of the problem, which is the Palestine question, and involve the participation of all parties concerned, including the PLO. Such being our belief, we consider that the Camp David agreements of 1978  and the Washington Treaty of 1979 between the Egyptian Government and Israel do not meet the real requisites of peace in the area since they do not contain the minimum basic principles for the realization of a just settlement in accordance with the resolutions of the United Nations, and they do not provide for the complete withdrawal of Israel from all occupied Arab territories and for their recognition of the inalienable rights of the Palestinian people, particularly their right to establish an independent State of their own.
96.	The Palestinian people and the Arab States concerned seek peace based on justice, and they would do their utmost to create a climate favourable to its achievement. But it is certain that there will be no peace in the Middle East if the legitimate rights of the Palestinian people are excluded, including their right to establish a Palestinian State on Palestinian soil.
97.	Therefore we consider that the United Nations is now, more than at any other time, required to stand on the side of fairness and justice and to support the Palestinian people in their unanimous rejection of such agreements and to defeat all settlements or solutions that aim at the liquidation of their cause and infringe upon their inalienable rights. The Palestinian people alone have the right to determine their future, and no agreement concluded behind their backs can be legally valid or binding upon them.
98.	We therefore agree with what the Secretary- General of the United Nations has said on the question of the Middle East in his report on the work of the Organization—that he considers it "central to the political, economic and military stability of the world. We submit that the realization of peace in the Middle East is an international responsibility requiring international action to face up to this critical situation in the region so that the conflict may not explode again and lead to terrible results for whose grave consequences the world will be responsible. Among the encouraging signs that mark the awakening of the conscience of the world and which lead to optimism and relief is the increasing attention being paid by the States of the world to the Palestine question and the PLO as a major force in the Middle East conflict whose contribution is indispensable in any serious search for a peaceful settlement in the Middle East.
99.	I should here refer to the important speech made by His Majesty King Hussein, King of the sister Hashemite Kingdom of Jordan, before this Assembly on 25 September, as it contains a complete and useful analysis by an Arab leader who has lived the problem in all its dimensions. We share His Majesty's opinion that the United Nations is the natural framework for the achievement of the comprehensive settlement of this question that we all seek.
100.	The region of southern Africa is passing through a delicate and decisive stage. The developments in that region have been and remain a source of serious concern to the family of nations due to the policies of deceit and procrastination being pursued by the white minority regimes in southern Africa with regard to the transfer of authority to the black majority and the establishment of equality among all the inhabitants there. The efforts of the United Nations to find a peaceful settlement to the question of Namibia have not produced tangible results due to the arrogant attitude of the South African regime and its manoeuvres. Real independence for Namibia cannot be achieved except through free and democratic elections under the auspices of the United Nations in which all national parties concerned may take part, including the South West Africa People's Organization [SWAPO], as the legitimate representative of the people of Namibia, in accordance with United Nations resolutions, particularly Security Council resolutions 385 (1976) and 435 (1978).
101.	The situation in Zimbabwe has not changed towards democratic rule, as required by United Nations resolutions. The sham elections held last April within 
the context of the internal settlement have not led to the establishment of black majority rule in Zimbabwe in accordance with United Nations resolutions. In this respect, we hope for success for the discussions in which all the parties concerned are taking part, now taking place in London, to find a peaceful settlement of the question of Zimbabwe and to maintain peace and stability in that region.
102. Bahrain would like to reaffirm its support for the struggle of oppressed peoples that yearn for freedom and to condemn the policies of apartheid, which have been denounced by the international community as a crime against humanity as a whole. Bahrain supports the call for continuation of the complete blockade imposed on the racist regimes in southern Africa pursuant to the provisions of Chapter VII of the United Nations Charter and the application of such sanctions against the racist regime in Israel. It also supports the measures for the isolation of such regimes internationally.
103.	As a State in the Gulf region, we attach special importance to the designation of the Indian Ocean and its natural extensions as a zone of peace and stability. Therefore, we supported on various occasions the General Assembly resolution on the Declaration of the Indian Ocean as a Zone of Peace, called for the implementation of the principles contained in that Declaration and requested the Gulf region be kept aloof from the rivalry of the great Powers. We should like to emphasize in this regard that peace and stability in the region are the exclusive concern of the countries of the area, on whose shoulders alone lies the responsibility to protect it, and we declare our complete rejection of any attempt by any party to interfere in the domestic affairs of the region. Therefore, we have called for the establishment of mutual co-operation among the States of the Gulf in the political, economic, cultural and technical fields, on a basis of mutual respect, equality, integrity and non-intervention in domestic affairs, in accordance with the principles of the United Nations Charter.
104.	The State of Bahrain has supported the efforts made in various international forums for the establishment of a new international economic order based on justice and equity. We have also explained the need to consider the means to ensure the establishment of such an order. It is regrettable that the various negotiations and the numerous dialogues between the developed and developing countries within the framework of the United Nations and other international forums have not led to tangible progress as a result of the failure of the developed countries to understand the demands made by the developing countries that structural changes be made in international economic relations, which are now based on exploitation. This is what happened at the fifth session of UNCTAD, held in Manila, which did not arrive at tangible results in this respect.
105.	Negotiations and dialogue between the North and South are still going on very slowly, although the doors have not been closed to the search for solutions to pending problems. We call in this regard on developed countries to reconsider their stand so that the negotiations may be completed. We hope that the special session of the General Assembly due to be held in 1980 will be able to review the implementation of the new international economic order in the light of the resolutions passed by the United Nations General Assembly at its sixth and seventh special sessions. We hope, too, that the mistakes made in the International Development Strategy for the Second United Nations Development Decade will be avoided as the United Nations General Assembly comes to adopt in the forthcoming special session the new international development strategy.
106.	The United Nations has proved over more than three decades its ability to accommodate States from all parts of the world irrespective of their political, social or economic systems. This international Organization has been able to find suitable solutions to many crises, conflicts and challenges which confront humanity in a world whose conditions increase in complexity day by day. We hope that this Assembly will discharge its responsibilities and pass suitable resolutions to promote justice and equity and to eliminate the oppression and injustice suffered by oppressed peoples yearning for freedom and independence, and that it will act to establish a political and economic system in international relations based on equality, justice and equity. This has to be done if we wish indeed to meet the great expectations that peoples all over the world place in our Organization.
